The Supreme Court improperly granted that branch of the defendant’s motion which sought to produce the plaintiffs tax returns and related tax documents for the tax years 2004 through 2006. The defendant failed to meet his burden of showing that the relevant information possibly contained in the plaintiffs tax documents for the tax years 2004 through 2006 cannot be obtained from any alternative source, such as other financial or business records (see Corporate Interiors v Pappas, 293 AD2d 640, 641 [2002]; Abbene v Griffin, 208 AD2d 483 [1994]; Consentino v Schwartz, 155 AD2d 640, 641 [1989]).
Furthermore, the Supreme Court improperly granted that branch of the defendant’s motion which was to compel the plaintiff to produce certain documents sought in item No. 2 of the demand dated October 8, 2007, and item Nos. 2, 4 (a), 5, *464and 10 of the demand dated October 24, 2007 since there was no showing that these documents were in existence at the time the motion was made (see Jonassen v A.M.F., Inc., 104 AD2d 484, 486 [1984]). Moreover, that branch of the defendant’s motion which sought information under item Nos. 4 and 5 (a) of the demand dated October 24, 2007 should have been denied as these requests were overly broad (see Taji Communications, Inc. v Bronxville Towers Apts. Corp., 48 AD3d 551, 552 [2008]; Ritchie v Carvel Corp., 180 AD2d 786, 788 [1992]). Finally, the plaintiff complied with item Nos. 3 and 8 of the demand dated October 24, 2007. Skelos, J.P., Dillon, Carni and Leventhal, JJ., concur.